Citation Nr: 1108944	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as residuals of a right knee strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2008, the Board denied the claim on the basis that a right knee disorder was not shown.  The Veteran appealed to the Veterans Claims Court.  Pursuant to a Joint Motion, in December 2009, the Court Clerk vacated the Board's decision.  

This case was then remanded by the Board in May 2010 for further development.  Unfortunately, another remand is needed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During development from the May 2010 remand, it has become apparent that not all of the potentially relevant medical evidence has been associated with the claims file.  The Veteran asserts that he has been incarcerated nearly continuously since 1982 with the Oklahoma Department of Corrections; however, only prison medical records dated from 2005 to 2008 have been associated with the claims file.  

It appears that "Volume II" of his medical file from the Oklahoma State Penitentiary was reviewed for right knee complaints by the Medical Department at the Dick Connor Correctional Facility.  The reviewer indicated that she did not know where Volume 1 was but suggested that "it is at closed records in Oklahoma City."  To date, no additional records have been obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran if he has been incarcerated in any facility other than within the Oklahoma Department of Corrections.

If he answers in the affirmative, obtain the appropriate releases and attempt to obtain medical records from the facilities identified.

2.  Ask the Oklahoma Department of Corrections to provide copies of all medical records related to the Veteran from 1982 to the present, including a copy of "Volume II" of the medical file referenced in a June 2010 letter from the Dick Conner Correctional Center.

The Department of Corrections should be specifically asked to search their archive files for "Volume I" of the medical records.

If no records are available, a negative reply from the Department of Corrections is requested.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


